UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7696


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID JOE SHELTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:04-cr-00045-jpj-mfu-1; 1:08-cv-80027)


Submitted:   March 30, 2010                    Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Noell   Peter  Tin,  Appellant  Pro          Se.     Dennis   H.  Lee,
COMMONWEALTH’S  ATTORNEY’S  OFFICE,         Tazewell,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Joe Shelton seeks to appeal the district court’s

order denying his 28 U.S.C.A. § 2255 (West Supp. 2009) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2006).        A    prisoner     satisfies      this

standard   by    demonstrating          that   reasonable     jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                          Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have   independently        reviewed     the   record   and

conclude      that    Shelton     has    not    made    the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court      and    argument     would    not   aid   the   decisional

process.

                                                                           DISMISSED




                                           2